 Case 2:21-cv-10868-JMV-AME Document 1 Filed 05/06/21 Page 1 of 3 PageID: 1




RACHAEL A. HONIG
Acting United States Attorney
PETER G. VIZCARRONDO
Assistant U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101
(856) 757-5031
Attorneys for Defendant United States
(substituted for United States Postal Service
and Mohamed Banine)

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 AHMED E. ELANSARY, et al.,
                                        HONORABLE
              Plaintiffs,

       v.                               Civil Action No. 20-

 UNITED STATES OF AMERICA,
                                        NOTICE OF REMOVAL
              Defendant.

To: Clerk                               John R. Gorman, Esquire
    Superior Court of New Jersey        Lutz, Shafranski, Gorman
    Law Division                        and Mahoney, P.A.
    Middlesex County                    77 Livingston Avenue
    56 Paterson Street                  P.O. Box 596
    New Brunswick, NJ 08903             New Brunswick, NJ 08903
                                        Attorneys for Plaintiff


       PLEASE TAKE NOTICE that this action previously pending in the Superior

Court of New Jersey, Middlesex County, Law Division, Docket No. MID-L-000446-

21 (the “State Court Action”), is removed by Defendant United States of America

(substituted for the United States Postal Service and Mohamed Banine), to the

United States District Court for the District of New Jersey, pursuant to the
 Case 2:21-cv-10868-JMV-AME Document 1 Filed 05/06/21 Page 2 of 3 PageID: 2




provisions of 28 U.S.C. § 2679(d). The United States of America, by and through its

undersigned attorneys, respectfully state the following in support of the removal of

this matter:

      1.       The Complaint in the State Court Action was filed on January 21,

2021. See Exhibit A.

      2.       Plaintiffs named United States Postal Service and Mohamed Banine as

defendants.

      3.       The Certification of Scope of Employment confirms that Defendant

Mohamed Banine was acting within the scope of his office of employment as an

employee of the United States at the time of the conduct alleged in the Complaint.

See Exhibit B.

      4.       In the Complaint, Plaintiffs allege a tort claim. Specifically, Plaintiffs

allege that they sustained personal injuries as the result of a motor vehicle collision,

involving a vehicle operated and owned by the United States Postal Service. See

Exhibit A ¶¶ 1-3.

      5.       Pursuant to 28 U.S.C. § 2679(a), the only manner in which a plaintiff

may bring a tort claim against an agency or employee of the United States is under

the Federal Tort Claims Act (“FTCA”). Under the FTCA, the only proper defendant

is the United States, not the federal agency or employee. See Dilg v. United States

Postal Serv., 635 F. Supp. 406, 407 (D.N.J. 1985) (“[T]he United States is the only

proper defendant in a suit for personal injuries arising out of the negligence of

federal employees. . . . Individual agencies of the United States may not be sued in

their own name in such a case.”).
                                             2
 Case 2:21-cv-10868-JMV-AME Document 1 Filed 05/06/21 Page 3 of 3 PageID: 3




      6.     Under the FTCA, the United States District Courts have exclusive

jurisdiction over tort actions filed against the United States. 28 U.S.C. § 1346(b).

      7.     Service of process has not been effected upon the United States of

America in the manner specified and required under Fed. R. Civ. P. 4(i).

      8.     A copy of this Notice of Removal will be electronically filed with the

Clerk of the Superior Court of New Jersey, Middlesex County, Law Division. See

Exhibit C. Copies of the Notice of Removal also will be served on all parties that

have appeared in the action.

      THEREFORE, in accordance with 28 U.S.C. § 2679(d), the above-captioned

action brought in the Superior Court of New Jersey, Law Division, Middlesex

County, is hereby removed to the United States District Court for the District of

New Jersey for further proceedings, pursuant to 28 U.S.C. § 2679(a).



                                              RACHAEL A. HONIG
                                              Acting United States Attorney

                                        By:   s/Peter G. Vizcarrondo
                                              PETER G. VIZCARRONDO
                                              Assistant U.S. Attorney

Dated: May 6, 2021




                                          3
